Title: To George Washington from Joseph Reed, c.1 March 1779
From: Reed, Joseph
To: Washington, George


Letter not found: from Joseph Reed, c.1 March 1779. GW wrote Reed on 4 March: “Inclosed is a letter which I had written your Excellency, previous to the receipt of your favor by Mr Keen.” GW is referring to a letter of 3 March that he had written to Reed but that had not been sent before the c.1 March letter from Reed arrived. GW’s letter of 3 March discussed plans for an expedition against Indians threatening the Pennsylvania frontier.
